Citation Nr: 0029869	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  98-19 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Dependency and Indemnity 
Compensation benefits (service connection for the cause of 
the veteran's death and educational assistance benefits under 
Chapter 35).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran had active service from December 1942 to December 
1945, during World War II, and he died on October [redacted], 
1974.  The appellant is the surviving spouse of the deceased 
veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  Additional details concerning the 
procedural history of this case are set forth in the Board's 
remand of January 2000.


FINDINGS OF FACT

1.  The appellant's previous attempt to reopen her claim of 
service connection for the cause of the veteran's death was 
denied by the RO in November 1993.  She was provided notice 
of this decision and her appellate rights, but no appeal was 
initiated with regard to the 1993 decision and therefore, it 
became final.

2.  Evidence received subsequent to the November 1993 
decision of the RO is either cumulative or redundant of 
evidence that was before the RO in November 1993, or does not 
bear directly and substantially on the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran was honorably discharged from service, but he 
did not have a permanent total service-connected disability 
during his lifetime and it is not established that his death 
was due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's November 1993 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  New and material evidence has not been submitted to 
reopen a previously denied claim seeking entitlement to 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), (c) 
(1999).

3.  There is no legal entitlement to educational assistance 
benefits under Chapter 35.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Unites 
States Court of Appeals for Veterans Claims (the Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  However, the 
Court's decision in Winters was recently vacated by the U. S. 
Court of Appeals for the Federal Circuit (the Federal 
Circuit) in July 2000 on the grounds that the Court exceeded 
its jurisdiction in that case by addressing de novo the issue 
of whether the claim was well grounded (the second step in 
the three-step analysis articulated in Elkins).  Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  Rather than 
remand the case to the Board, the Court in Winters simply 
applied the new rules from Elkins without notice to the 
appellant, and hence, he was deprived of the opportunity to 
present evidence on the well grounded claim issue before the 
original triers of fact, i.e., the RO and the Board.  Id.  
The Federal Circuit held that the Court's jurisdiction was 
limited only to the issue before it, whether new and material 
evidence had been submitted to reopen the claim, and 
therefore, in light of the intervening change in the law 
resulting from the Hodge and Elkins rulings, the Court should 
have remanded the claim to the Board for reconsideration in 
light of Hodge.  Id. (citing Maggitt v. West, 202 F.3d 1370 
(Fed. Cir. 2000)).

The Federal Circuit in Winters did not, however, address a 
challenge to the three-step analysis for reopening claims 
established in Elkins in light of its holding that the Court 
had to remand the case back to the Board for a Hodge-new and 
material reconsideration.  Id.  Hence, the Elkins-three-step 
analysis for reopening claims based on new and material 
evidence remains good law that the Board is bound to apply.  
See Tobler v. Derwinski, 2 Vet. App. 8 (1991) (precedent 
decisions of courts of superior jurisdiction to Board must be 
given full force and effect immediately, even if VA appeals 
the decision).

Accordingly, as this case remains in appellate status, the 
Board will now consider whether new and material evidence has 
been submitted in accord with the holdings in Hodge and 
Elkins.  No prejudice to the appellant is exercised by the 
Board's appellate disposition herein for two reasons: (1) 
pursuant to the Board's remand of January 2000, the RO issued 
a supplemental statement of the case in May 2000 which 
provided notice of the applicable law and regulations 
pertaining to new and material evidence, specifically 
38 C.F.R. § 3.156, and adjudicated the claim in accord with 
the Hodge ruling, and (2) the Board's review of the claim 
under the more flexible Hodge standard accords the appellant 
a less stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The appellant's original claim seeking entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in November 1984.  The RO reviewed the pertinent 
evidence, to include service medical records, the veteran's 
death certificate, and post service VA and private medical 
records dating from 1953 to 1974, including VA hospital 
discharge summary reports from the VA Medical Center (VAMC) 
in Alexandria, Louisiana, and determined that none of the 
evidence established that the veteran's death on 
October [redacted], 1974, by cerebral hemorrhage due to rupture 
of an intracranial vessel due to hypertension was in any way 
related to service.  The veteran had no service-connected 
disabilities at the time of his death, and service connection 
for an anxiety disorder had been previously and finally 
denied by a rating decision in January 1964.  The appellant 
claimed that her husband's death due to hypertension, which 
the medical records described above first showed actual 
clinical diagnosis many years after service, was caused by 
shell shock incurred in service during World War II, but this 
theory of entitlement was rejected by the RO on the basis 
hypertension was not shown to have been incurred or 
aggravated by military service or to have developed to a 
compensable degree within the one-year presumptive period 
after service.  Stated another way, the RO determined that 
there was no competent evidence showing a link between any 
incident or event of military service and the post service 
treatment and diagnosis of hypertension.  While the service 
medical records noted a history of "heart trouble" and some 
elevated blood pressure readings, extensive work-up for a 
disorder of the heart during an extended period of 
hospitalization in December 1943 while the veteran was 
stationed in North Africa did not result in a diagnosis of 
hypertension or any other disease of the heart; instead, he 
was diagnosed with "psychoneurosis, hypochondreasis [sic], 
chronic, manifested by [precordial] pain, 'smothering 
sensation' and headaches of 8 years duration."  These 
records also did not disclose treatment for "shell shock" 
or other type of combat-related psychiatric trauma; on this 
point, while his service records noted that served in combat 
theaters during World War II, he did so as a longshoreman 
assigned to duties such as loading and unloading supplies 
from ships, and the reports generated from aforementioned 
hospitalization in December 1943 did not document the origin 
of his nervous complaints to any specific combat trauma, 
including "shell shock."

The appellant attempted to reopen her claim on two subsequent 
occasions, in June 1988 and again in August 1993, but these 
claims were denied, respectively, in January 1989 and 
November 1993, on the basis of her failure to submit any new 
and material evidence.  She again claimed that shell shock 
during service caused the hypertensive disorder which was 
responsible for the veteran's death in October 1974.  The 
RO's decision of November 1993 is the last final denial of 
the claim on any basis because she did not initiate an appeal 
within the time allowed per the information given to her in 
the notice of decision/appellate rights letter.
In March 1998, the appellant filed a claim seeking to reopen 
her previously denied claim of service connection for the 
cause of the veteran's death, and this appeal followed.  Her 
contentions remain basically unchanged, but she now claims 
that the veteran was suffering from post traumatic stress 
disorder (PTSD) due to flashbacks, dreams and nightmares of 
combat during World War II that she believes caused him 
severe anxiety that caused hypertension.  Alternatively, she 
claims that the veteran's exposure to cold weather while he 
was stationed in Germany during his active service caused the 
death-producing hypertensive disorder.

However, aside from the appellant's above-cited contentions, 
she has submitted no medical evidence showing that the 
veteran had PTSD during his lifetime or that PTSD or the 
residual effects of exposure to cold weather during his World 
War II-era military service caused hypertension.  Medical 
records obtained as a result of the Board's January 2000 
remand consisted of all available inpatient, outpatient and 
clinical reports from the Alexandria-VAMC dating from 1957 
(his first hospitalization at this facility - for an 
unrelated condition - acute alcoholism and a laceration 
injury) through 1974.  As directed by the Board, the RO 
requested all records dating from 1945 to 1974, but only 
records dating from 1957 to 1974 were available.  While some 
of these records were "new" in the sense that they provided 
clinical background information regarding the veteran's 
inpatient hospitalizations at the Alexandria-VAMC from 1957 
to 1974, to include psychological/psychiatric consultation 
reports describing his reported history of suffering a 
"nervous breakdown" and having experienced "shell shock" 
in service, they are nevertheless no more than cumulative and 
redundant of medical records previously considered by the RO 
because they do not provide a basis for the drawing any 
medical conclusions or diagnoses specific to this claim - 
evidence tending to establish that the veteran's death was 
caused by some incident or event of his military service.  
The "new" evidence accordingly does not satisfy the 
criteria for materiality enunciated by the Court in Evans.  
On this point, a more recent decision of the Federal Circuit 
stressed that Hodge overruled only the third prong of the 
Colvin test, requiring that evidence must be likely to affect 
the outcome of a case in order to be material, but left the 
remainder of the Colvin test intact.  Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000) (evidence is not new and material 
under the first prong of the Colvin test if newly-submitted 
evidence is merely cumulative of the evidence in the record 
at the time of the prior disallowance).

The "new" evidence submitted with this claim falls squarely 
into the category described by the Federal Circuit in the 
Anglin case.  As mentioned, the complete set of clinical 
records from the VAMC in Alexandria dating from his first 
hospitalization in 1957 to his last in 1974 provide further 
background information and details in the form of the 
consultation reports, but they do not shed any light on the 
primary issue or "specific matter" -  whether there is an 
etiological link between the cause of the veteran's death in 
October 1974 due to the hypertensive disorder and any 
incident or event of his military service during World War 
II.  These additional "new" clinical consultation reports 
and other reports, statements from the veteran, etc., 
associated with his care at the Alexandria-VAMC denote a 
history of hypertensive symptoms since approximately 1963 and 
reflect treatment for long-term, chronic anxiety and 
depression, but they do not otherwise document or provide any 
medical commentary to establish or suggest that the veteran's 
death in October 1974 was caused by this hypertensive 
disorder that was caused either by alleged exposure to cold 
weather in service or by his anxiety symptoms, even assuming 
without deciding that his historical references to in-service 
treatment for "shell shock" and a "nervous breakdown" 
represented PTSD-type symptoms as now alleged by the 
appellant given that none of these records show that the 
veteran was diagnosed with PTSD during his lifetime.  On the 
basis of these findings, the Board concludes that the "new" 
evidence lacks materiality to reopen the claim because it is 
merely cumulative and redundant of the evidence previously 
considered.

Similarly, to the extent that the appellant's pleadings 
(claim to reopen, notice of disagreement, substantive appeal) 
address these issues, they reflect no better than a 
reiteration of her previously considered contentions, and as 
such are not considered to be new.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Lay speculation on medical issues 
involving the presence or etiology of a disability are not 
probative to the claim on appeal and therefore, are deemed to 
be not material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for the cause of the 
veteran's death.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration).  However, in this 
case, there is nothing in the record that suggests the 
existence of available evidence that might provide a basis to 
reopen the appellant's previously denied claim.

Thus, as the Secretary's obligation under section 5103(a) has 
been complied with, to the extent possible, further 
development by VA is not required at this time.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1999); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1999).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny basic eligibility for these 
benefits.  Review of the record discloses that the veteran 
was honorably discharged from service, but he did not have a 
permanent total service-connected disability during his 
lifetime and it is not established that his death was due to 
a service-connected disability.  Hence, as none of the basic 
eligibility requirements for Chapter 35 educational 
assistance benefits are met, the Board has no legal authority 
to grant educational assistance benefits under Chapter 35.  
Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


..............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE)......


ORDER

New and material evidence has not been received to reopen a 
previously denied claim seeking entitlement to service 
connection for the cause of the veteran's death, and the 
benefits sought remain denied.

Basic eligibility for educational assistance benefits under 
Chapter 35 is not established.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


